DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/02/2019 are accepted by the Examiner.
Specification
The disclosure filed on 12/02/2019 is accepted by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-30 are directed to an abstract idea, a mental process mathematical concept of using categories to organize information, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements and steps, which are recited at a high level of generality, provide routine computer functions which do not add meaningful limits to practicing the abstract idea.
Regarding claim 1, claim 1 recites, in part,  a method of keypoint detection in an image comprising applying to an image a first neural network that has been trained to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of “a processor of a computing device”. The use of a processor to perform operations in computer systems does not add meaningful limits to the abstract idea. Additionally, 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the function of a computer or any other technology.
Claims 2-10 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-10 recite the same abstract idea of using categories to organize information. The additional elements introduced by the dependent claims, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea/mathematical concept and equations and do not amount to significantly more than the above-identified judicial exception.
Regarding claim 11, claim 11 recites, in part, a computing device to perform operations comprising applying to an image a first neural network that has been trained to define and output a plurality of regions, applying to each of the plurality of regions a respective second neural network that has been trained to output a plurality of keypoints in each of the plurality of regions, and applying to the plurality of keypoints a third neural network that has been trained to determine a correction for each of the plurality of keypoints to provide corrected keypoints suitable for execution of an image processing function. These method steps are directed to the using categories to organize 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of “a processor configured with processor-executable instructions to perform operations”. The use of a processor to perform operations in computer systems does not add meaningful limits to the abstract idea. Additionally, outputting the document classification adds an insignificant extra solution activity to the judicial exception which does not meaningfully limit the claim. Outputting a result would not transform the claim into eligible subject matter because it is a generic function that is well-understood, routine and conventional. Thus, taken alone, the additional elements to do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered 
Claims 12-20 are dependent on claim 11 and include all the limitations of claim 9. Therefore, claims 12-20 recite the same abstract idea of using categories to organize information. The additional elements introduced by the dependent claims, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea/mathematical concept and equations and do not amount to significantly more than the above-identified judicial exception.
Regarding claim 21, claim 21 recites, in part, a computing device with means for applying to an image a first neural network that has been trained to define and output a plurality of regions; means for applying to each of the plurality of regions a respective second neural network that has been trained to output a plurality of keypoints in each of the plurality of regions; and means for applying to the plurality of keypoints a third neural network that has been trained to determine a correction for each of the plurality of keypoints to provide corrected keypoints suitable for execution of an image processing function. These steps, obtaining, processing and generating, are directed to the using categories to organize information which has been identified as an abstract idea by the courts such as in TLI Communications LLC v. AVAutomotive LLC. 823 F.3d 607, 118 U.S.P.Q.2d 1744 (Fed. Cir. 2016) were it was previously held that merely collecting, classifying, or otherwise filter data is an abstract idea. In TLI Communications it was concluded that the concept of classifying data (an image) and storing it based on its classification is abstract. In addition, in Content Extraction and Transmission LLC v. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of the means of the specification as processors. The use of a processor and memory to perform operations in computer systems does not add meaningful limits to the abstract idea. Additionally, outputting the document classification adds an insignificant extra solution activity to the judicial exception which does not meaningfully limit the claim. Outputting a result would not transform the claim into eligible subject matter because it is a generic function that is well-understood, routine and conventional. Thus, taken alone, the additional elements to do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the function of a computer or any other technology.
Regarding claim 22, claim 22 recites, in part, a non-transitory processor-readable storage medium having stored thereon processor-executable software instructions configured to perform operations comprising applying to an image a first neural network 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of “a processor”. The use of a processor to perform operations in computer systems does not add meaningful limits to the abstract idea. Additionally, outputting the document 
Claims 23-30 are dependent on claim 9 and include all the limitations of claim 22. Therefore, claims 23-30 recite the same abstract idea of using categories to organize information. The additional elements introduced by the dependent claims, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea/mathematical concept and equations and do not amount to significantly more than the above-identified judicial exception.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamsici (US 20110299782 A1) discloses fast subspace projection of descriptor patches for image recognition.
Vajda (US 20190172223 A1) discloses optimizations for dynamic object instance detection, segmentation, and structure mapping.
Iqbal (US 20190278983 A1) discloses three-dimensional (3d) pose estimation from a monocular camera.
Wang (US 20210110180 A1) discloses method and apparatus for traffic sign detection, electronic device and computer storage medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636